DETAILED ACTION
Claims 1-7 are pending. 
This supplemental action is in response to the amendment filed 5/16/2022 and the Information Disclosure statements filed 7/16/2022 and 7/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 and 7/22/2022 were filed after the mailing date of the Notice of Allowance on 6/2/2022.  The submissions complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

 					      Drawings
Applicant’s amendment overcome the prior objection.

Claim Objections
Applicant’s amendments overcome the prior objections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims;
In Claim 1, lines 4 and 5, the two occurrences of “flow channels” have been changed to - -tubular flow channels - -,
In Claim 5, lines 4 and 5, the two occurrences of “flow channels” have been changed to - -tubular flow channels - -.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses or renders as obvious; “a lid member that is joined such that the lid member covers an opening of a tip end of the first portion and a pair of projecting portions that is disposed such that the pair of projecting portions interpose the first portion therebetween in a radial direction and face each other, wherein the second portion is connected to the first portion at a position that is offset from the valve body in a longitudinal direction of the first portion, and wherein each projecting portion of the pair of projecting portions extends across an outer circumferential surface of the first portion to an outer circumferential surface of the second portion” in combination with the rest of the limitations in claim 1.

None of the prior art discloses or renders as obvious; “the second portion is connected to the first portion at a position that is offset from the valve body in a longitudinal direction of the first portion, the method comprising: supporting a planar surface portion that faces the valve body, the planar surface being included in a pair of projecting portions that is disposed such that the projecting portions interpose the first portion therebetween in a radial direction and face each other and each projecting portion of the pair of projecting portions extend extends across an outer circumferential surface of the first portion to an outer circumferential surface of the second portion and {00734455 }3stacking a lid member on an opening of a tip end of the first portion and welding the lid member to the first portion by applying an ultrasonic vibration to the lid member” in combination with the rest of the limitations in claim 5.
The references to Gowda et al. (US 9662253) and Oechsle (US D2886238S) disclose valve devices having a similar shape, however a proper obviousness rejection could not be set forth.
The reference to Babin (US 6289913) discloses a similar valve having a suitable plastic material (col. 3,lns. 19-22, polyamide with glass particles) and therefore is considered as teaching away from a need for modification of projecting portions to support a structure having a material which would not be as rigid, which may harm the operation of the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753